Respondent was injured as the result of a fall on the village sidewalk in front of the home of her daughter. It is claimed that because of the appellant’s negligence the flagstones were at different levels. She did not serve a notice within sixty days after the claim arose, as required by section 50-e of the General Municipal Law (L. 1945, ch. 694, § 1). She was in the hospital for about twenty-five days following the accident. The notice was tendered by mail nearly four months after the accident, and was rejected by the municipality. Thereafter an application was made for permission to serve the notice, and the application was granted. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. There is no showing that respondent was so incapacitated within the sixty-day period following the accident that she was unable to serve a notice of claim sworn to by her or someone on her behalf. Lewis, P. J., Hagarty and Adel, JJ., concur; Carswell and Johnston, JJ., dissent and vote to affirm.